Citation Nr: 1627008	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material has been received to reopen a claim for entitlement to service connection for sinusitis, with a deviated septum.  

2.  Entitlement to service connection for sinusitis, with a deviated septum.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for otitis media.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to service connection for a left shoulder disability.  

8.  Entitlement to a compensable rating for anxiety and a depressive neurosis.  

9.  Entitlement to a compensable rating for peripheral neuropathy of the right hand.  

10.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left hand.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  The June 2010 RO decision denied compensable ratings for anxiety and a depressive neurosis and for peripheral neuropathy of the right hand, and denied an increase in a 10 percent rating for peripheral neuropathy of the left hand.  

In May 2011, the Veteran appeared at a personal hearing at the RO.

The July 2011 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for sinusitis, with a deviated septum (listed as a deviated septum with a history of sinusitis) and for otitis media (listed as an inner ear problem).  By this decision, the RO also denied service connection for bilateral hearing loss (listed as hearing problems); diabetes mellitus, to include as due to Agent Orange exposure; a right shoulder disability (listed as a damaged right shoulder); and for a left shoulder disability (listed as a damaged left shoulder).  

The issues have been recharacterized to comport with the evidence of record.  

The issue as to whether new and material evidence has been received to reopen a claim for service connection for otitis media, as well as the issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to a higher rating for anxiety and a depressive neurosis; entitlement to a compensable rating for peripheral neuropathy of the right hand; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left hand; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A March 1977 Board decision denied service connection for sinusitis, with a deviated septum.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Sinusitis, with a deviated septum, had its onset in service.  

4.  Throughout the appeal, the Veteran's anxiety and a depressive neurosis are productive of at least occupational and social impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  The March 1977 Board decision that denied entitlement to service connection for sinusitis, with a deviated septum, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1104 (2015).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis, with a deviated septum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).  

3.  Sinusitis, with a deviated septum, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Throughout the appeal, the criteria for at least a 30 percent rating for anxiety and depressive neurosis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the Board and unappealed RO decisions are final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104, 20.1105 (2015); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Board denied service connection for sinusitis in March 1977.  The March 1977 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  

The evidence considered at the time of the March 1977 Board decision included the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; lay statements; and the Veteran's own statements and hearing testimony.  The Board denied service connection for sinusitis, with a deviated septum, in March 1977 on the basis that the Veteran's treatment during service for sinusitis was acute and transitory, that his sinusitis subsided without any identifiable residuals, and that post-service examinations had not shown objective findings of chronic sinusitis.  The Board also found that that the Veteran was not treated for a deviated septum during service and that a deviated septum was initially reported after service.  The Board specifically noted that the record indicated that the Veteran received treatment for sinusitis while he was on active duty, but that post-service examinations did not show objective evidence of a chronic sinusitis disorder.  The Board also noted that there was no trauma to the Veteran's nose while he was on active duty and that a deviated septum was also not shown during his period of service.  The Board found that in the absence of trauma during service, it could not find a reasonable basis for relating a deviated nasal septum to the Veteran's period of service.  

The Board observes that the March 1977 Board decision notes that post-service examinations had not shown objective findings of chronic sinusitis.  The Board observes, however, that a February 1974 ears, nose, and throat examination report for the VA does indicate that the Veteran reported that he had difficulty with recurrent sinusitis and with swelling of the nose.  The impression, at that time, included a deviated septum, with a partial obstruction on the left, and a history of rhinitis and sinusitis in the past.  

The evidence received since the March 1977 Board decision includes additional private and VA treatment records; VA examination reports; and statements and testimony from the Veteran.  

A February 2011 VA nose, sinus, larynx, and pharynx examination report includes a notation that the Veteran claims file was reviewed.  The Veteran denied that he had any problems related to a deviated septum and he reported that he never heard of a deviated septum prior to the examination.  He stated that he did have occasional nasal congestion and that he felt it was due to a cold.  It was noted that the Veteran had been taking Sudafed for the previous two weeks.  The Veteran indicated that he had never had any surgery on his sinuses.  He related that presently had nasal congestion with one episode of a bloody discharge from his nose.  He also indicated that the right side of his nose was presently congested.  The Veteran indicated that he had suffered from a bloody and purulent discharge in the past, which had occurred once in the previous year, but that, otherwise, such had not in the previous two to three years.  The examiner reported that there was no evidence of chronic sinusitis and that the Veteran had no complaints of pain or headaches.  The examiner stated that the Veteran had some discharge, but that he had a cold for the previous two weeks.  

The diagnoses were intermittent sinusitis and a deviated septum.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that the Veteran had a history of intermittent episodes of sinusitis.  The examiner indicated that the Veteran was first diagnosed with sinusitis when he was eighteen years old in 1971, and that he was hospitalized for pansinusitis.  The examiner stated that since that time, the Veteran had suffered two to three episodes of sinusitis.  It was noted that the Veteran did not currently have sinusitis.  The examiner reported that in between the Veteran's episodes of sinusitis, he was symptom free and not on medication.  The examiner maintained that according to the Veteran, and a review of the records, the Veteran had not been on antibiotics in the last two to three years and that his current necessity for antibiotics was related to an ear infection.  The examiner commented that the Veteran had a deviated nasal septum which was likely congenital in nature as he did not report any injury to his nose.  

The Board notes that in the evidence available at the time of the March 1977 Board decision, there were no specific post-service current diagnoses sinusitis, as well as evidence relating current sinusitis, with a deviated septum, to the Veteran's period of service.  The Board notes that a February 1974 ears, nose, and throat examination report for the VA, which was of record at the time of the March 1977 Board decision, did include an impression of a history of sinusitis, as well as a deviated nasal septum with a partial obstruction on the left.  The Board observes that February 2011 VA nose, sinus, larynx, and pharynx examination report specifically includes a current diagnosis of intermittent sinusitis, as well as a diagnosis of a deviated septum.  Additionally, the VA examiner, after a review of the Veteran's claims file, specifically indicated that the Veteran had a history of intermittent episodes of sinusitis, and that he was first diagnosed with sinusitis when he was eighteen years old in 1971 when he was hospitalized for pansinusitis (during service).  The examiner also indicated that the Veteran's deviated nasal septum was likely congenital in nature as he did not report any injury to his nose.  The Board observes that the VA examiner essentially indicated that the Veteran had intermittent sinusitis that began during his period of service.  

Additionally, the Board observes that the March 1977 Board decision found that the Veteran was not treated for a deviated septum during service and that a deviated septum was initially reported after service.  The Board maintained that in the absence of trauma during service, it could not find a reasonable basis for relating a deviated nasal septum to the Veteran's period of service.  The Board observes that the VA examiner, pursuant to the February 2011 VA nose, sinus, larynx, and pharynx examination, specifically indicated that the Veteran's deviated nasal septum was likely congenital in nature.  Therefore, the examiner was apparently finding that the Veteran would have had a deviated septum during his period of service.  The Board observes that the examiner's opinions relate the Veteran's sinusitis to his period of service and appear to indicate that he had a deviated septum during service.  Additionally, such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the February 2011 VA nose, sinus, larynx, and pharynx examination report, with the examiner's etiological opinions, noted above, is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show currently diagnosed sinusitis, with a deviated septum, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the March 1977 Board decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has sinusitis, with a deviated septum, that is related to service.  He specifically maintains that he was treated for sinusitis and nasal problems during service.  The Veteran indicates that he did not have any trouble with his nose prior to service.  He also indicates that any possible pre-existing problems with a deviated septum were aggravated by service.  The Veteran essentially contends that he was treated for sinusitis, with a deviated septum, during service and since service.  

Service treatment records show treatment for sinusitis and nasal problems on multiple occasions during service.  On a medical history form at the time of a December 1970 enlistment examination, the Veteran checked that he had ear, nose, and throat trouble.  He also checked that he did not have sinusitis.  The reviewing examiner indicated that the Veteran had the usual childhood diseases.  It was noted that the Veteran had throat trouble with his tonsils.  The reviewing examiner did not refer to sinusitis or a deviated septum.  The objective December 1970 enlistment examination report includes notations that the Veteran's nose and sinuses were normal.  

A March 1971 treatment entry notes that the Veteran complained of dizziness, a headache, and feeling nauseated.  The impression was an upper respiratory infection with aerotitis.  Another March 1971 entry relates that the Veteran complained of dizziness, nausea, and headaches.  The impression, at that time, was a flu syndrome and Meniere's syndrome.  

A subsequent March 1971 treatment entry notes that the Veteran complained of dizziness and that he reported that he had been seen the previous day for his ears being plugged up.  A further March 1971 entry indicates that the Veteran was seen for a follow-up and that he reported that his symptoms were no better, but not any worse.  It was noted that the Veteran was presently starting to have sinusitis on the right.  The impression was an upper respiratory infection with aerotitis, and with secondary vertigo.  

A consultation report, apparently dated in March 1971, indicates that the Veteran reported that he had tinnitus, anorexia, frontal headaches, a stuffy nose, and nausea.  It was noted that there was no vertigo, fever, decreased hearing, vomiting, diarrhea, rash, or gastrointestinal symptoms.  The impression was purulent frontal sinusitis and serous otitis.  An ears, nose, and throat consultation report, also apparently dated in March 1971, relates diagnoses of pansinusitis, maxillary sinusitis, and serous otitis media.  It was noted that the Veteran would be admitted.  

A March 1971 hospital discharge summary indicates that the Veteran was admitted with a diagnosis of right pansinusitis and left maxillary sinusitis.  It was noted that he also had serous otitis on the left.  The examiner stated that the Veteran had been seen several times in the emergency room and the dispensary, and that he had been admitted for control of his infection.  The examiner reported that he was placed on Ampicillin and medication to shrink his nasal mucosa and that he was afebrile after twenty-four hours of therapy.  It was noted that on the third day of his hospitalization, the Veteran's sinus x-rays revealed clearing of the frontal sinuses.  The examiner stated that the Veteran was presently afebrile and that he was being discharged from the hospital to be continued on medication.  The diagnoses were right pansinusitis, left maxillary sinusitis, and left serous otitis media.  

A March 1971 clinical record cover sheet, on the same day, notes that the Veteran underwent a myringotomy, left, and relates a diagnosis of maxillary sinusitis.  A January 1972 entry notes that the Veteran complained of a sore throat.  The diagnosis was an upper respiratory infection.  

A May 1973 entry indicates that the Veteran was seen for complaints of a cold for several days.  He reported that he felt worse with nausea that morning.  It was noted that the Veteran had a history of sinusitis in the past that required a myringotomy.  The examiner indicated that the Veteran had increased nasal congestion with a temperature, as well as bilateral maxillary pain.  The impression was sinusitis.  A July 1973 entry notes that the Veteran complained of a cold with congestion in his sinuses.  The impression was an upper respiratory infection.  

On a medical history form at the time of an August 1973 separation examination, the Veteran did not specifically check whether he had ear, nose, or throat trouble or sinusitis.  The reviewing examiner stated that the Veteran had dizziness and fainting spells before being hospitalized in "February 1971" for sinus congestion.  It was noted that there was no sequelae or recent occurrence.  The reviewing examiner also indicated that the ears, nose, and throat evaluation indicated no sequelae or recent occurrences and that the same was true of sinusitis.  The objective August 1973 separation examination was not of record.  

Post-service VA treatment records, to include examination reports, show treatment for sinusitis and for a deviated septum.  For example, a February 1974 ears, nose, and throat examination report for the VA, within four months of the Veteran's separation from service, notes that he reported that he had recurrent sinusitis with swelling of the nose.  The Veteran stated that he had no difficulty with breathing through his nose until he was in the service.  He maintained that every time he would catch a cold, he would have pain in his forehead and the maxillary areas, with stuffiness.  It was noted that the Veteran was presently symptom free.  The diagnoses included a deviated nasal septum, with a partial obstruction on the left, and a history of rhinitis and sinusitis.  

A December 1975 VA general medical examination report indicates that the Veteran had a deviated septum to the right.  The diagnoses referred to other disorders.  

A May 1975 VA general medical examination report notes that the Veteran had a nasal septum, slightly to the left, with no impairment with breathing.  The diagnoses included a slightly deviated septum which was nonsymptomatic.  

A February 2011 VA treatment entry relates an assessment that includes sinusitis.  

A February 2011 VA nose, sinus, larynx, and pharynx examination report includes a notation that the Veteran claims file was reviewed.  The Veteran denied that he had any problems related to a deviated septum.  He stated that he did have occasional nasal congestion and that he felt it was due to a cold.  It was noted that the Veteran had been taking Sudafed for the previous two weeks.  The Veteran related that he presently had nasal congestion with one episode of a bloody discharge from his nose.  He also indicated that the right side of his nose was presently congested.  The Veteran indicated that he had suffered from a bloody and purulent discharge in the past, which had occurred once in the previous year, but that, otherwise, such had not in the previous two to three years.  

The diagnoses were intermittent sinusitis and a deviated septum.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that he had a history of intermittent episodes of sinusitis.  The examiner indicated that the Veteran was first diagnosed with sinusitis when he was eighteen years old in 1971, and that he was hospitalized for pansinusitis.  The examiner stated that since that time, the Veteran had suffered two to three episodes of sinusitis.  It was noted that the Veteran did not currently have sinusitis.  The examiner reported that in between the Veteran's episodes of sinusitis, he was symptom free and not on medication.  The examiner maintained that according to the Veteran, and a review of the records, the Veteran had not been on antibiotics in the last two to three years and that his current necessity for antibiotics was related to an ear infection.  The examiner commented that the Veteran had a deviated nasal septum which was likely congenital in nature as he did not report any injury to his nose.  

The medical evidence shows that the Veteran was treated for sinusitis during his period of service.  The Board notes that multiple service treatment reports refer to diagnoses of sinusitis and the Veteran was actually hospitalized in March 1971 with diagnoses including right pansinusitis and left maxillary sinusitis.  Further, on a medical history form at the time of his August 1973 separation examination, the reviewing examiner noted that the Veteran had been hospitalized in "February 1971" for sinus congestion and referred to sinusitis, but indicated that there were no recent occurrences or sequelae.  The Board observes that post-service VA treatment records, to include examination reports, also refer to diagnoses of sinusitis on multiple occasions, as well as diagnoses of a deviated septum.  

Further, the Board notes a February 2011 VA nose, sinus, larynx, and pharynx examination report relates diagnoses of intermittent sinusitis and a deviated septum.  The examiner specifically indicated, after a review of the claims file, that the Veteran had a history of intermittent episodes of sinusitis.  The examiner also stated that the Veteran was first diagnosed with sinusitis when he was eighteen years old in 1971 during service and hospitalized for pansinusitis.  The examiner also indicated that the Veteran had a deviated nasal septum which was likely congenital in nature as he did not report any injury to his nose.  The Board observes that the examiner essentially related the Veteran's intermittent sinusitis to his period of service.  Additionally, although the examiner indicated that the Veteran's deviated septum was likely congenital in nature, no such condition was noted at the time of the Veteran's December 1970 enlistment examination report.  The Veteran's deviated septum has been diagnosed with his sinusitis pursuant to previous VA examination reports.  For example, a February 1974 ear, nose, and throat examination for the VA, within four months of his separation from service, relates diagnoses of a deviated nasal septum with a partial obstruction on the left, and a history of rhinitis and sinusitis.  

Further, the Board notes that the Veteran is competent to report symptoms that he thought were due to sinusitis and/or a deviated septum, continuous sinus or nasal symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  The Board finds that the Veteran's reports as to sinus problems during service and since service are credible are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In light of the evidence of record, to include the statements of the VA examiner, pursuant to the February 2011 VA nose, sinus, larynx, and pharynx examination report, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for sinusitis, with a deviated septum.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has sinusitis, with a deviated septum, that had its onset during his period of service.  Therefore, service connection for sinusitis, with a deviated septum, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

      II. Increased rating psychiatric disability 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Although for the reasons set forth below the Board finds that further development is necessary to adjudicate the Veteran's psychiatric disability claim, the evidence of record shows that at a DRO hearing in May 2011 the Veteran reported that he suffered from panic attacks probably every day.  The Board also observes that the Veteran has received treatment for his service-connected anxiety with a depressive neurosis since the March 2010 VA psychiatric examination.  For example, a September 2010 VA treatment entry relates diagnoses of an anxiety disorder, not otherwise specified.  A GAF score of 45 to 50 was assigned at that time.  The evidence also shows that the Veteran's treats his psychiatric disability with medication.  As such, the Board finds that the evidence shows that the Veteran's psychiatric disability warrants a rating of at least 30 percent.  To this extent, the appeal is granted, with a remand necessary to determine whether a rating in excess of 30 percent is warranted.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for sinusitis, with a deviated septum, has been received; to this limited extent, the appeal is granted.  

Service connection for sinusitis, with a deviated septum, is granted.  

An evaluation of 30 percent for anxiety with depressive neurosis is granted, subject to the laws and regulations governing payment of monetary benefits


REMAND

The remaining issues on appeal are whether new and material evidence has been received to reopen a claim for service connection for otitis media; entitlement to service connection for bilateral hearing loss; entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to a compensable rating for anxiety and a depressive neurosis; entitlement to a compensable rating for peripheral neuropathy of the right hand; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left hand; and entitlement to a TDIU.  

As to the Veteran's claims for direct service connection, he contends that he has bilateral hearing loss, a right shoulder disability and a left shoulder disability that are related to service.  He also contends that he is diabetes mellitus that is related to service, to include Agent Orange exposure.  

The Veteran is competent to report having hearing problems, and right shoulder and left shoulder problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from January 1971 to October 1973.  His DD Form 214 indicates that he had one year, eight months, and twenty-six days of foreign and/or sea service.  His occupational specialty was listed as an aircraft prop repairman.  He received the Vietnam Defense Service Medal.  An October 2010 response from the National Personnel Records Center (NPRC) indicates that there is no evidence in the Veteran's record to substantiate service in Vietnam.  

The Veteran's service personnel records are not currently in his claims file.  In light of his claims, to specifically include his claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, the Board finds that, on remand, his service personnel records should be obtained.  

The Board observes that there are no VA treatment reports of record subsequent to May 2011.  However, the Veteran has consistently received VA treatment since his claims were submitted.  Therefore, as there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, to specifically include his claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for otitis media, they should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald 815 F.3d 786 (Fed. Cir. 2016).  

The Board notes that the Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of right and left shoulder problems.  Such records also do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2015).  

Post-service private and VA treatment records show treatment for diabetes mellitus, right shoulder problems, and hearing problems.  Such records do not specifically show treatment for left shoulder problems.  

The Board observes that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a bilateral hearing loss, a right shoulder disability, and a left shoulder disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Board notes that there is a notation in the record that the Veteran failed to report for a VA audiological examination scheduled in June 2011.  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As to the Veteran's claim for rating in excess of 30 percent for anxiety and a depressive neurosis, the Board observes that the Veteran was last afforded a VA psychiatric examination in March 2010.  The Veteran has received treatment for his service-connected anxiety with a depressive neurosis since that time.  As such, a contemporaneous VA psychiatric examination is necessary to adjudicate the issue following the receipt of updated treatment records.

As to the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the right hand and left hand, the Veteran was last afforded a VA neurological examination in January 2010.  The diagnosis was peripheral neuropathy as a result of side effects of Dapsone, resolved.  Since that time, at a May 2011 RO hearing, the Veteran reported that he had tingling and weakness in his left hand.  He also stated that he could not open jars with his left hand.  The Veteran further stated that his right hand was weak.  

The Board notes that the Veteran has not been afforded VA examinations, as to his service-connected anxiety and a depressive neurosis, as well as his peripheral neuropathy of the right hand and left hand, in well over six years.  Additionally, as discussed above, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  

The Board also notes that the RO must Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940, or otherwise provide information on his employment and educational history, it may adversely affect the claim for a TDIU.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's service personnel records.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940, or otherwise provide information on his employment and educational history, it may adversely affect the claim for a TDIU.  

3.  Ask the Veteran to identify all medical providers who have treated him for otitis media and/or ear problems; hearing problems; diabetes mellitus; right shoulder and left shoulder problems; anxiety and a depressive neurosis; and peripheral neuropathy of the right hand and left hand, since May 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records (to specifically include any VA treatment records) which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed otitis media, bilateral hearing loss, right shoulder disability, and left shoulder disability, as well as to the nature, extent, and severity of his service-connected anxiety and a depressive neurosis, peripheral neuropathy of the right hand, and peripheral neuropathy of the left hand, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right shoulder and left shoulder disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right shoulder and left shoulder disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right shoulder and left shoulder disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of treatment for right and left shoulder problems during service and since service.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss. The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his period of service, and has continued since service.  

7.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected anxiety and a depressive neurosis.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected anxiety and depressive neurosis must be reported in detail.  

8.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected peripheral neuropathy of the right hand and peripheral neuropathy of the left hand.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected peripheral neuropathy of the right hand and peripheral neuropathy of the left hand must be reported in detail.  

9.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


